Citation Nr: 1700616	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-21 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from June 1988 to August 1988, and served on active duty from June 1989 to August 1989, and from December 1990 to June 1991.  He had additional service with the Army National Guard until 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran has been diagnosed with, and treated for, depression and PTSD.   The U.S. Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified as a certain mental disability, the claim cannot be limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his mental condition, however described, causes.  Id.  Thus, the issue has been recharacterized as shown on the title page.  Clemons, supra.  

Additionally, the Board notes that the matter was initially certified to the Board as an appeal of a May 2008 rating decision by the New Orleans RO, which denied entitlement to service connection for PTSD, and an August 2010 decision by the Waco, Texas RO, which denied a claim to reopen service connection for depression.  However, the October 2007 RO decision that denied entitlement to service connection for depression was not final, as additional evidence was obtained within one year of that decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Specifically, a January 2008 VA clinical note reflects a diagnosis of major depression, recurrent, which the Veteran linked to his service.  Consequently, the Veteran's claim has been pending since February 12, 2007 (the date of his original claim), and reopening the matter is not required.  

A hearing on this matter was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO on July 29, 2015.  The hearing transcript is of record.


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD and depression, is not attributable to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection an acquired psychiatric disorder, to include PTSD and depression, are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, that VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was provided compliant VCAA notice in March 2007, prior to the initial adjudication of the claim decided herein. 

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records, lay statements, VA examination reports, and a VHA opinion.  The Veteran has not alerted VA to any records that are missing with respect to this issue.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one-way street).  

The Veteran also provided relevant testimony during a July 2015 hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing office or judge who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal and asked the Veteran specific questions directed at identifying whether he met the criteria for establishing service connection.  Moreover, the Veteran testified as to relevant information necessary to decide the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that the Veteran is not prejudiced by a decision being rendered at this time and no further action pursuant to Bryant is necessary.



II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if:  (1) The claimed stressor is related to his fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  

The Veteran has been diagnosed with both depression and PTSD, which he attributes to his service in support of Operation Desert Storm.  His personnel records reflect that he was in the Southwest Asia theater of operations from February 1991 to May 1991 as a member of the 527th Engineer Battalion, Louisiana Army National Guard.  

According to the Veteran's hearing testimony, he was not directly involved in combat operations during his Desert Storm service.  However, he did see missiles, either Iraqi SCUD or Patriot missiles, flying overhead; in addition, he was often ordered to put on a gas mask in preparation for a potential chemical or biological attack.  No such attacks were carried out.   

The Veteran also testified that he was tasked with removing destroyed equipment in order to facilitate the movement of allied troops.  In a June 2008 statement, the Veteran indicated that he encountered human remains during this task; however, during his July 2015 hearing, he denied having encountered bodies or remains.  

In a statement received by VA in December 2009, the Veteran indicated that in March 1991, he came under sniper fire while on a routine maintenance mission with the 109th Combat Engineer Battalion from South Dakota.  He also indicated that he was fearful that the road upon which they were traveling was mined.  

The available service treatment records do not reflect any reports of, or treatment for, an acquired psychiatric disorder during the Veteran's active service.  On an April 1991 redeployment examination, no psychiatric abnormalities were noted, nor did the Veteran report symptoms of a mental health disorder.

Post-service treatment records include a February 2005 VA mental health evaluation, during which the Veteran reported being "moody" since approximately 1990.  He indicated that his symptoms had become progressively more severe since that time.  The Veteran reported that during his Southwest Asia service, a location that his unit had just left was bombed, and he felt as though he and his fellow soldiers could have been  the ones injured.  According to the Veteran, he had symptoms of depression since his service in Southwest Asia.  The Veteran was diagnosed with depression; his treatment provider did not indicate whether such diagnosis was the result of his active service.  
May 2007 and May 2008 letters from the Veteran's spouse and his pastor detail the Veteran's continuous psychiatric symptoms since his discharge from service.  Both indicated that the Veteran seemed "changed" upon his return.  His wife, who first met him in 1987, reported that the Veteran became distant, that he appeared sad all the time, and that he did not appear to take pleasure in any previously enjoyable activities.  On occasion, she found the Veteran crying, and their relationship was strained.

During a January 2008 VA mental health consult, the Veteran reported an onset of psychiatric symptoms in 1997, well after his service in Southwest Asia.  The Veteran mentioned his Southwest Asia service and discussed "one instance of missiles overhead," as well as instances where the Veteran was ordered to don a gas mask.  He also reported seeing dead bodies in mine fields.

During a February 2008 VA mental health consult, the Veteran reported that he had intended to make the National Guard his career, but that after his Southwest Asia deployment, he "got out in a hurry."  The Veteran reported often feeling frightened that he would not come back from this deployment, and that he "saw a lot of death."  He began drinking regularly after returning from his deployment.

While giving his mental health history during a VA mental health intake in March 2009, the Veteran reported "symptoms of PTSD since 2005" which were treated effectively with medication.  The Veteran reported "trauma in combat" during his Southwest Asia service.  The Veteran was noted to have "no real psychosocial stressors except for his symptoms of PTSD."  The Veteran felt that such symptoms were related to his Southwest Asia service.

During a subsequent VA psychiatric evaluation, the Veteran was diagnosed with major depressive disorder and PTSD, but the VA treatment provider did not state whether these disorders were at least as likely as not the result of his service in Southwest Asia.

In August 2009, the Veteran was admitted to a VA medical facility as a result of suicidal ideation with a plan.  During his inpatient hospitalization, the Veteran reported an onset of psychiatric symptoms in 1995.  His discharge summary indicates that his diagnosis was major depressive disorder.  

VA treatment records from August 2009 to December 2009 reflect that the Veteran sought regular mental health treatment during that time.  Twice in August 2009, a VA psychiatrist or psychologist noted that the Veteran has PTSD as a result of his service in Southwest Asia.  An April 2010 VA treatment record, signed by a licensed clinical social worker, also attributed the Veteran's PTSD to his active service.  A January 2010 private psychosocial assessment reflected that the Veteran "has been treated for PTSD and depression since 2005, from war stress."  

The Veteran underwent VA mental health examinations in June 2011 and December 2014.  During his June 2011 VA examination, the Veteran reported a significant history of suicide attempts.  When asked about his military stressors, the Veteran reported a general sense of fear for his life and his health while serving in Southwest Asia during Operation Desert Storm; he also related that he saw missiles flying overhead, and worried that his position might be hit.  The Veteran reported that he enjoyed military life, but separated form service because of a fear that he would be re-deployed.  The Veteran also related that after his separation from service, he was stabbed by a co-worker during an altercation.   

The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV, and instead diagnosed the Veteran with major depressive disorder, generalized anxiety disorder, and alcohol abuse.  In an addendum received later in June 2011, the examiner found that these disabilities were not the result of the Veteran's reported combat stress in Southwest Asia.  The examiner pointed out that the Veteran reported enjoying military life both before and after he deployed, but separated from service because he did not want to re-deploy.  In the examiner's view, "it seems unlikely that he had a significant mental illness at the time of his discharge."  Instead, the examiner felt that the more likely etiology of the Veteran's depression, anxiety, and alcohol abuse was the post-service stabbing incident at work.  

The Veteran was afforded another VA mental health examination in December 2014.  As before, the examiner found that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD; instead, the examiner diagnosed the Veteran's symptoms as indicative of major depressive disorder.  The examiner noted the Veteran's reports of fear of hostile military activity, which he described as a generalized fear of the possibility of hostilities, and seeing rockets fired into Iraq by allied forces.  The examiner found that these stressors, as articulated by the Veteran, did not constitute "fear of hostile military activity," but rather "general startle and apprehension about the entire situation while our forces were firing at long distance toward the enemy."  The examiner further noted that the diagnoses of PTSD in the VA clinical notes were "provisional," and that such diagnoses in private treatment records were "not based on a full PTSD evaluation or review of the record."  The examiner reported that the Veteran placed an onset of his symptoms in approximately 2005.  The examiner conducted neuropsychological testing, the results of which were found to be invalid as a result of "extreme overreporting/exaggeration of symptomatology."   

On review of the record, the Board notes the Veteran's assertions as to the onset of his psychiatric symptoms during service, including as a result of fear of hostile military activity in Southwest Asia.  In addition, the Veteran's wife and pastor testified that the Veteran seemed "changed" upon his return from Southwest Asia.  Both the Veteran and his wife and pastor are competent to testify as to their observations of the onset of symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Veteran has also advised medical professionals that his symptoms began after his active service.  The Board further notes that neuropsychological testing, accomplished during the December 2014 VA examination, reflects fairly significant symptom magnification, indicative of overexaggeration of the severity of the Veteran's symptoms.  The inconsistency with which the Veteran reports the onset and severity of his symptoms diminishes the value of his assertions; thus, they are of little probative value.  

On review, the Board finds that a preponderance of the evidence is against a finding that the Veteran has PTSD as a result of fear of hostile military activity.  It is undisputed that the Veteran served in Southwest Asia during a period of hostilities; however, his service records reflect that he was tasked with laying a pipeline in the desert.  His records do not reflect exposure to combat, nor is there any reference to the Veteran being required to disable enemy mines.  

To the extent that the Veteran has reported fear of hostile military activity, the Board notes that such exposure is not consistent with the time, place and circumstances of the Veteran's service.  The Veteran's unit was tasked with laying pipeline, and there is no indication that it engaged in combat or supported combat activities.  Thus, the Veteran's assertions as to defusing mines and witnessing dead bodies are assigned little probative value.  Furthermore, as noted by the December 2014 examiner, the Veteran's primary stressors appear to be a generalized sense of unease about deploying to a war zone, and seeing missiles and rockets flying overhead.  Such a sense of unease is certainly understandable; however, the Board finds that the circumstances of the Veteran's service is not consistent with a fear of hostile military activity as defined by VA regulations.  Similarly, the Veteran's reports of seeing rockets overhead do not constitute fear of hostile military activity, as the Veteran was unaware of the source or destination of these rockets, nor did any missile or rocket threaten his post in the desert.  

Finally, the Board notes that some of the Veteran's VA treatment providers have attributed his symptoms to his service, or to "war stress."  However, a review of these clinical notes reflects that such diagnoses were based upon the Veteran's statements as to the onset of his symptoms.  As noted above, the Veteran's assertions are inconsistent and lack credibility.  Thus, the clinical findings attributing the Veteran's symptoms to his service, or to "war stress," lack probative value here.  

In summary, the most probative evidence indicates that the Veteran's acquired psychiatric disorder was not incurred in and is not otherwise related to a period of active service.  As the preponderance of the evidence is against the claim, service connection is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


